Gaynor, J. (dissenting):
The motion to dismiss should have been granted. The facts of this case are simple, once you get through the drudgery - of picking them out of the mass of useless matter which counsel on both sides seemed bent on accumulating on the trial. The deceased was.driv-^ ing ‘ about midnight in a light one-seat wagon. along a suburban country road on which there was an electric street' railway. Another man was seated with him. ■ They saw two or three red lanterns ahead of them suspended in the road, indicating, that some work was going on there, and that that part of the street was obstructed The deceased turned his horse upon the railway track to go by the place where the lanterns were, and his wagon was forthwith run . into by a car that' came up behind him and he was killed. It all happened in^a few seconds. The car was fully lighted by electricity. Heither the deceased nor his companion, as appears from the testimony of the latter, who was sworn by the plaintiff, looked back, or listened, or did anything to find out if a Car was coming before turning into the track. They were talking "about wagons. They werd in no place of danger when they turned; they simply saw some .warning lights ahead and turned. Their negligence was gross, and that it contributed to the accident is beyond doubt. The case is of a class familiar to us all.. If the deceased had been driving along on the tráck before' he was hit, which is by no means as strong a case for the defendants, it seems there could be no recovery *345(Belford v. Brooklyn Heights R. R. Co., 86 App. Div. 388). He turned into the track where he knew cars ran at high speed, and was bound to look before doing so. Even one afoot would not be excused for omitting to do so (Reed v. Metropolitan Street R. Co., 180 N. Y. 315). Reasonable prudence is to look when you can. The judgment should be reversed.
Miller, J., concurred.
Judgment and order affirmed, with costs.